Citation Nr: 1108961	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Prior to October 1, 2010, entitlement to an increased evaluation in excess of 10 percent for the Veteran's service-connected lumbosacral strain.

2.  Since October 1, 2010, entitlement to an increased evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral strain.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to August 1975, and more than 13 years of prior service.  He retired after active service totaling more than 22 years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were prepared and issued by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) and by the VA Appeals Management Center (AMC).  However, the Veteran, who has not moved, is within the jurisdiction of the Atlanta, Georgia, RO, which issued all notices other than the rating decisions.

As previously stated in the April 2010 Board decision and remand, the Veteran has submitted claims for service connection for a dental disorder, for a right leg disorder, for a bilateral knee disorder, and for an ear disorder.  The Veteran has also submitted a claim for service connection for an "eye disorder" that is not identified.  Service connection for refractive error has previously been denied, so the claim for service connection for an "eye disorder" may be properly interpreted as a request to reopen the claim for service connection for refractive error, if refractive error is the "eye disorder" for which the Veteran seeks service connection.  He should be asked to clarify his claim for service connection for an "eye disorder."

The Veteran also testified at his February 2010 Board hearing that his right leg was worse that his left leg, an apparent reference to a claim to seek service connection for varicose veins, right leg.  The Veteran also contends that he submitted a timely notice of disagreement (NOD) as to the November 2006 denial of an increased evaluation for epilepsy and the claim for a total disability evaluation based on individual unemployability (TDIU).

These additional claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and these issues are referred to the AOJ for appropriate action.

In April 2010 the Board denied the Veteran's varicose veins of the left lower extremity claim.  The Board then remanded the lumbosacral strain claim for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 1, 2010, the Veteran's service-connected lumbosacral strain was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since October 1, 2010, the Veteran's service-connected lumbosacral strain has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2010, the criteria for a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  Since October 1, 2010, the criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbosacral strain is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DC 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of December 1975 granted service connection for the Veteran's lumbosacral strain.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran is currently in receipt of a 10 percent evaluation for his lumbosacral strain under DC 5237 prior to October 1, 2010.  The Veteran is also currently in receipt of a 20 percent evaluation for his lumbosacral strain under DC 5237 since October 1, 2010.  

Under DC 5237, disabilities of the spine are rated under The General Rating Formula for Diseases and Injuries of the Spine.  Under this Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Beginning with the 10 percent rating in effect prior to October 1, 2010, there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At a September 2006 VA examination, the Veteran's lumbosacral strain was manifested by forward flexion of 90 degrees (normal), extension of 30 degrees (normal), right lateral flexion of 30 degrees (normal), left lateral flexion of 30 degrees (normal), right rotation of 30 degrees (normal), and left rotation of 30 degrees (normal).  The Veteran's combined range of motion of the thoracolumbar spine was 240 degrees (normal).  At the examination, the Veteran's lumbosacral strain did not present symptoms of muscle spasm, guarding, abnormal gait, or abnormal spinal contour.  Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher 20 percent rating were diagnosed or objectively noted prior to October 1, 2010.  The treatment notes of record similarly do not provide objective support for a higher rating.  Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a higher 20 percent rating for his service-connected lumbosacral strain prior to October 1, 2010.

In regards to the 20 percent rating in effect since October 1, 2010, based on an October 1, 2010, VA examination, the AMC granted the Veteran an increased rating of 20 percent, effective October 1, 2010.  The October 2010 VA examination does not present findings that would entitle the Veteran to a higher 40 percent rating since October 1, 2010.  Specifically, at that examination, the Veteran's forward flexion of the thoracolumbar spine was 60 degrees (normal is 90 degrees), and the Veteran's thoracolumbar spine was not anklyosed.  Additionally, there is no medical or lay evidence of record since October 1, 2010, to demonstrate that the Veteran's lumbosacral strain has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, since October 1, 2010.  Thus, none of the criteria required for a higher 20 percent rating were diagnosed or objectively noted since October 1, 2010.  

The Board has also considered the Veteran's pain.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  Here, while pain has been documented within nearly every range of motion measurement described above, the VA examiners explicitly found no objective evidence of limitation of motion on repetition.  All of the ranges of motion provided by the VA examiners included the Veteran's pain.  Therefore, even when considering the Veteran's pain, his service-connected lumbosacral strain does not meet the requirements for the next higher rating based on limitation of motion.  Accordingly, the evidence also does not support the assignment of higher ratings based on pain and functional loss.

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 10 percent prior to October 1, 2010, and a rating in excess of 20 percent since October 1, 2010, for his service-connected lumbosacral strain under 38 C.F.R. § 4.71a.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current disability evaluations.  For all of these reasons, the Veteran's claims must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and, (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO and AMC dated in August 2006, May 2010, and June 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2006 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs and post-service treatment records, including his records concerning a Workers Compensation claim, have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Prior to October 1, 2010, an evaluation in excess of 10 percent for the Veteran's service-connected lumbosacral strain is denied.

Since October 1, 2010, an evaluation in excess of 20 percent for the Veteran's service-connected lumbosacral strain is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


